Mr. Justice Klingbiel delivered the opinion of the court: The respondent, Riverside Manor, Inc., appeals from a judgment of the circuit court of Winnebago County which upheld a decision of the Industrial Commission awarding compensation under the Workmen’s Compensation Act to the claimant Betty Jean Shipley. The only question presented by this appeal is whether the Commission erred as to the amount of the weekly rate payable and medical expenses allowable to claimant. The uncontradicted testimony of the claimant was that she worked eight hours a day and that she worked six days a week most of the time and that her hourly rate was $1.25 per hour. The evidence further clearly shows that the respondent made no suggestion as to what doctors she should see and offered no course of medical treatment. Claimant relied on her own judgment as to same. No evidence was offered by respondent to contradict this evidence. On these facts the Commission allowed claimant $55.00 per week compensation and expenses incurred for medical treatment. Our repeated decisions require that we affirm the holding of the Industrial Commission on issues of fact unless the holding is contrary to the manifest weight of the evidence (City of Collinsville v. Industrial Com., 36 Ill.2d 425, 428). The holding of the Industrial Commission was not against the manifest weight of the evidence and accordingly the judgment of the circuit court of Winnebago County is affirmed. Judgment affirmed.